Procedure for Delegation of
Tribal Sex Offender Registration and Notification Responsibilities
The Adam Walsh Child Protection and Safety Act was signed into law on July 27, 2006. Title I of
this Act, the Sex Offender Registration and Notification Act (SORNA), 34 U.S.C. § 20901 et.
seq., included the option for certain federally recognized Indian Tribes to function as sex
offender registration and notification jurisdictions. This federal law requires that the tribes that
“opted in” to participate in SORNA must implement the minimum standards required by SORNA for
sex offender registration and notification. Pursuant to SORNA, if the U.S. Attorney General
determined that a tribe which “opted in” had not substantially implemented the requirements of
SORNA by the implementation deadline of July 27, 2011, and is not likely to become capable of
doing so within a reasonable amount of time, the tribe’s sex offender registration and notification
responsibilities must be delegated by the U.S. Department of Justice (DOJ) to the state(s) in
which the territory of the tribe is located. 34 U.S.C. § 20929 (a)(2)(C). Based on current legal
standards, the delegation is irrevocable.
Prior to July 27, 2011, the Office of Sex Offender Sentencing, Monitoring, Apprehending,
Registering and Tracking (SMART) issued a guidance document for tribes on how to request
additional time to implement SORNA if they faced obstacles or delays in implementing by the July
27, 2011 deadline. The SMART Office engaged in significant outreach to tribes by certified letter,
standard mail, email, fax, and telephone calls. Additionally, outreach was conducted by the National
Congress of American Indians and the Bureau of Indian Affairs at SMART’s request in order to
expand communications with tribes concerning the deadline and the statutorily-mandated delegation
outcome for failing to implement or request additional time to implement.
Since the July 27, 2011 deadline, tribes that have requested and been granted an additional reasonable
amount of time to implement have been provided with training, technical assistance, and updated
guidance on how to work towards implementation, as well as how to request an additional reasonable
amount of time to implement, if applicable.
If the SMART Office determines that a tribe is unable or unwilling to implement SORNA within a
reasonable amount of time, the tribe is at risk of having its registration and notification duties
delegated to the state(s) in which the territory of the tribe is located. Based on three consultation
sessions with tribal leaders and other interested parties, the SMART Office adopted the following
delegation procedure, consistent with Executive Order 13175.
A tribe is subject to delegation in the following circumstances: A) Tribe failed to either
submit a SORNA substantial implementation package, request additional time to implement, o r
“opt out” of SORNA responsibilities by the July 27, 2011 statutory deadline for implementation,
B) Tribe requests and is granted additional time to implement but stops communicating with
the SMART Office and/or fails to provide monthly update progress reports, C) Tribe fails to
submit a substantial implementation package or other required documentation by the extended
deadline due date, D) Tribe requests additional time to implement but the SMART Office
determines that the tribe is not capable of substantial implementation within a reasonable amount
of time, E) After review of a tribe’s substantial implementation package, the SMART Office
determines that the Tribe has failed to substantially implement the minimum standards of
SORNA, and/or F) Tribe fails to continue to operate a functioning sex offender registration

and notification program. In these cases, the tribe will receive additional outreach prior to
delegation according to the following procedure:
1. The SMART Office Director will contact the current tribal leader of record to provide the
tribe one last opportunity to decide how the tribe wishes to proceed, before the Department
begins taking steps toward delegation of the tribe’s sex offender registration and notification
responsibilities to the state(s) in which the territory of the tribe is located. This contact will
be made by telephone. (This call will be in addition to any calls from the SMART Office
prior to any relevant deadlines). The SMART Office will document this phone outreach and
its results. The SMART Office Director will make every effort to ensure that the tribal leader
is informed of alternative options for implementing SORNA, including entering into
agreements with other jurisdictions. If the tribal leader does not have the guidance document
on how a tribe may request additional time, it will be provided. If the tribal leader has a
request for an additional amount of time completed but not yet submitted, the SMART Office
will accept a late submission in order to assess what, if any, additional technical assistance
may be needed and determine if additional time should be granted.
2. A list of tribes that have not submitted any documentation and have not responded to
SMART Office outreach will be provided to the Office of Tribal Justice or the Executive
Office of the United States Attorney for distribution to the designated tribal liaisons in each
of the relevant US Attorney’s Offices nationwide. Regional tribal organizations may also be
contacted during this outreach period. Other federal partners may also be enlisted to assist in
this outreach depending on the situation.
3. As part of this process, Tribal leaders will have the opportunity to request to meet with a DOJ
official to discuss SORNA implementation options for the tribe and to discuss and address
any obstacles facing the tribe in its attempt to substantially implement SORNA. Further, if
appropriate, DOJ will contact the necessary state representatives to engage in conversations
with all of the relevant parties.
4. In the event that all efforts to assist the tribe to either work towards substantial implementation
or “opt out” have failed, the responsibility for sex offender registration and notification will
be delegated to the state(s) in which the territory of the tribe is located. The delegation will
take place upon issuance of a letter addressed to the tribal leader from the SMART Office,
via certified mail, that indicates that the tribe’s responsibility for sex offender registration
and notification has been delegated to the state(s). A second letter will be sent to the governor
of the state(s) in which the territory of the tribe is located, indicating that this delegation has
taken place and informing the governor of the state’s new obligation to register, and notify
the public of, sex offenders who reside, attend school, or are employed on the tribe’s lands.

SMART Office ‐ (202) 514‐4689 ‐ FAX (202)354‐4200 ‐ AskSMART@usdoj.gov

